department of the treasury internal_revenue_service washington d c date cc intl br1 wta-n-102810-99 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from w edward williams senior technical reviewer cc intl br1 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer year a year a-1 year a-2 year a-5 country b date c university d wta-n-102810-99 university e date f amount g amount h amount i amount j date k quantity l quantity m amount n date o issue s whether income that taxpayer received during year a from a teaching position in the united_states is exempt from u s taxation under the convention between the united_states of america and the kingdom of greece for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income the treaty or the convention signed on date conclusion taxpayer’s income from teaching for year a may be subject_to u s taxation depending on whether the saving clause in the treaty applies to him the saving clause applies to citizens subjects residents or corporations of the united_states under the saving clause the united_states retains the right to tax these taxpayers as if the convention had not come into effect in such case taxpayer would be liable to the united_states for tax on his income from teaching because the treaty does not define resident the determination of whether taxpayer is a resident for purposes of the treaty is made under the internal_revenue_code_of_1986 as amended specifically under the substantial_presence_test of sec_7701 wta-n-102810-99 if taxpayer was an exempt_individual under clause ii or iii of sec_7701 for any two of the years from year a-5 through year a-1 as seems likely he will not be treated as an exempt_individual under clause ii for year a sec_7701 if the limitation in sec_7701 applies to taxpayer since the number of days that he was physically present in the united_states in year a quantity m exceed sec_183 days he would satisfy the numerical test for u s residency under sec_7701 if taxpayer is treated as a resident_of_the_united_states during year a the saving clause in the treaty would apply to him and he may not claim exemption under article xii from u s income_tax in year a on his remuneration for teaching at university e in the unlikely event that taxpayer was not an exempt_individual under clause ii or iii of sec_7701 for any two of the years from year a-5 through year a-1 and therefore the limitation of sec_7701 is inapplicable he may qualify as an exempt_individual for the days he was physically present in the united_states during year a that is as an exempt_individual the days he was physically present in the united_states would not be counted in the computation of the numerical test for residency in sec_7701 further if taxpayer was present in the united_states during year a for less than days and he had a tax_home in a foreign_country and had a closer connection to such foreign_country than to the united_states he will not be treated as meeting the numerical test of residency in sec_7701 sec_7701 if taxpayer is not treated as a resident_of_the_united_states during year a the saving clause of the treaty will not apply to him and provided he was a resident of country b just prior to entering the united_states to teach at university e he may claim exemption from u s income_tax under article xii on the remuneration he received from teaching at university e facts taxpayer is a citizen of country b he legally entered the united_states in date c as a four-year trainee at university d in date f he accepted a position as an instructor at university e on his year a 1040-nr-ez taxpayer reported his wages on line wages salaries etc as amount g and taxable_income of zero claiming exemption from taxation under the treaty he also requested a refund of amount h of previously withheld amounts subsequently taxpayer filed an amended_return for year a on which he reported wages exempted by treaty as amount i and claimed an individual exemption of amount j totaling amount g taxpayer completed the schedule accompanying the year a return and year a amended_return that is required of taxpayers claiming treaty benefits on the schedule taxpayer indicated that he was not subject_to tax in country b on his wta-n-102810-99 u s -earned income in addition he told irs personnel that he paid u s tax on his teaching income earned in the united_states and that he paid u s taxes during year a-5 through year a-1 while he was a trainee at university d in date k taxpayer told irs personnel that he was in the process of preparing a country b tax_return for year a that would include the teaching income taxpayer indicated on the schedule that he entered the united_states in date c on a j-1 visa and that he held a j-1 visa through year a under u s c sec_1101 the j-1 visa is an exchange visitor visa also on the schedule taxpayer estimated that he was present in the united_states for quantity l days in year a-2 quantity l days in year a-1 and quantity m days in year a based on the wages taxpayer reported on his original year a 1040-nr amount g the internal_revenue_service center computed his unpaid u s tax_liability for year a as amount n law and analysis under article xii of the treaty a resident of greece is exempt from u s income_tax on remuneration received from teaching in the united_states a professor or teacher who is a resident of one of the contracting states and who is temporarily present within the other contracting state for the purpose of teaching for a maximum period of three years in a university college or other educational_institution within the other contracting state shall be exempt from taxation by such other contracting state on his remuneration for such teaching for such period pursuant to article xiii of the treaty a resident of greece who is temporarily in the united_states for the purpose of study is exempt from u s income_tax on remuneration received from sources outside the united_states for the person’s maintenance or studies s tudents who are residents of one of the contracting states but who are temporarily present in the other contracting state exclusively for the purposes of study shall not be taxable by such other contracting state upon remittances received by them from sources without such other state for the purpose of their maintenance or studies however under the saving clause in the treaty the united_states retains the right to tax residents of the united_states as if the convention had not come into effect treaty article xiv provides notwithstanding any provision of the present convention each of the contracting states in determining the taxes including all surtaxes and wta-n-102810-99 complementary taxes of its citizens subjects residents or corporations may include in the basis upon which such taxes are imposed all items of income taxable under its revenue laws as though this convention had not come into effect thus notwithstanding article xii article xiv permits the united_states to deny treaty benefits to teachers who are residents under provisions of the code the treaty does not define the term resident_of_the_united_states therefore the term is defined under u s domestic law see article ii to determine whether an alien individual is a resident_of_the_united_states the rules of sec_7701 apply there are three tests for resident status under this provision the green_card_test the substantial_presence_test and a first-year election test if a non-u s citizen satisfies any one of these tests he will be treated as a resident for u s tax purposes if he satisfies none of these tests he will be taxed by u s authorities as a nonresident_alien since taxpayer does not have a green card and as far as we know did not make the first-year election to be treated as a resident the following discussion addresses only the substantial_presence_test the substantial_presence_test under the substantial_presence_test an alien will be treated as a resident for u s tax purposes if a he is physically present in the united_states on at least days during the subject tax_year and b the sum of the days he is physically present in the united_states during the subject tax_year plus one-third the number of days he is physically present in the united_states during the first preceding calendar_year plus one-sixth the number of days he is physically present in the united_states during the second preceding year equals or exceed sec_183 days sec_7701 however if he is physically present in the united_states for less than days during the subject tax_year and has a tax_home in a foreign_country to which he maintains a closer connection than he does to the united_states he will not be considered a u s resident sec_7701 based on taxpayer’s representation that he was present in the united_states for quantity m days in year a quantity l days in year a-1 and quantity l days in year a-2 taxpayer was a resident_of_the_united_states in year a under the numerical test in sec_7701 unless all or a portion of his days in the united_states are excluded for purposes of the numerical test for purposes of the substantial_presence_test not all days of actual presence in the united_states will count towards resident status that is any day that an individual is a qualifying teacher trainee student foreign_government-related_individual or professional athlete under sec_7701 would be excluded from days of presence in the united_states sec_7701 a qualifying student is any individual who is temporarily present in the united_states under a j q f or m visa wta-n-102810-99 subparagraph j q f or m of sec_101 of the immigration and nationality act and who substantially complies with the requirements for being so present sec_7701 for these purposes a teacher_or_trainee is any individual who is temporarily present in the united_states under a j or q visa subparagraph j or q of sec_101 of the immigration and nationality act and who substantially complies with the requirements for being so present sec_7701 further an individual is not treated as an exempt_individual under the substantial_presence_test in clause ii of subsection b a a teacher_or_trainee for the current_year ie year a if for any two calendar years during the preceding six calendar years such person was an exempt_person under sec_7701 teacher_or_trainee or iii student sec_7701 the determination of taxpayer’s u s tax_liability for year a depends on whether he was treated as a resident for u s tax purposes under the substantial_presence_test for year a since apparently he does not have a green card see sec_7701 the outcome of this fact-intensive test depends on the number of days that taxpayer is considered physically present in the united_states during the relevant time period since days present in the united_states on certain types of visas are exempt for purposes of the substantial_presence_test taxpayer’s year a visa status and that of prior years are relevant in determining his year a u s tax_liability however because as described below his visa status during year a and prior years is not entirely certain the following discussion addresses the relevant time periods pre- year a years and year a the various types of visas that taxpayer may have had and the consequences of each type if taxpayer was an exempt_individual for two of the six years immediately preceding year a on the schedule attached to his year a tax_return taxpayer indicated that he was in the united_states on a j-1 visa and was employed as a teacher at university e during year a under sec_7701 taxpayer’s days present in the united_states as a teacher under a j-1 visa would not be counted as days present in the united_states for purposes of the substantial_presence_test however such days would be counted as days present in the united_states if taxpayer was an exempt teacher or student in the united_states on a j or q visa for any two of the six years prior to year a see sec_7701 thus the outcome of the substantial_presence_test depends on taxpayer’s visa status during year a as well as on whether taxpayer was treated as an exempt_individual during any two of the six years immediately preceding year a see sec_7701 in the event that taxpayer was considered an exempt teacher or student for any two of the six years between year a-5 through year a-1 that is if he satisfied the requirements of subparagraph c or d of sub sec_7701 for two of the six wta-n-102810-99 years prior to year a all of his days present in the united_states during year a would be counted as days present in the united_states under the numerical test in sec_7701 under the numerical test taxpayer would be treated as a resident_of_the_united_states if he was physically present in the united_states under a j-1 visa for at least days during year a and the sum of the number of days that taxpayer was physically present in the united_states in year a plus one-third of the number of days he was physically present in the united_states during year a-1 and one-sixth of the number of days he was physically present in the united_states during year a-2 equals or exceed sec_183 days see sec_7701 however under the exception of sec_7701 if taxpayer was physically present in the united_states for less than days during year a and had a tax_home in a foreign_country to which he maintained a closer connection than he does to the united_states he would nonetheless not be treated as a u s resident under the substantial_presence_test see sec_7701 as a result the saving clause of the treaty would not apply to him and the article xii exemption may be available if taxpayer is subject_to the limitation in sec_7701 and he was physically present in the united_states for quantity m days in year a sec_7701 is inapplicable taxpayer states that he was in the united_states as a student during the period date c through date f article xiii of the treaty provides an exemption for students for remittances received from abroad while they are in the united_states as a student the availability of an exemption under article xii teachers and professors immediately following an exemption under article xiii depends on whether taxpayer had re-established residency in country b at the time the exemption was claimed an individual who is present in the united_states as a student may not claim an exemption as a teacher without having left the united_states and re-established residency before returning to the united_states the irs reached this conclusion in revrul_56_164 1956_1_cb_848 in which it was held that a resident of the netherlands could claim the benefits of the teacher exemption under the united states-netherlands treaty provided he was absent from the united_states for a period of at least one year and still met the requirements of the article during his second stint in the united_states that is absent re-established residency in the treaty partner country as discussed below a second exemption as a teacher is not permitted if the period for the second exemption immediately follows the cessation of entitlement to benefits under the student teacher article in revrul_89_5 1989_1_cb_353 which explicitly applies to the treaty the irs interprets article xii of the treaty as applying the rule that the exemption period for teachers begins on the individual’s date of arrival in the united_states for purposes of teaching thus the applicable authorities require taxpayer to have re-established residency in country b at the time the article xii exemption was claimed wta-n-102810-99 re-establishment of residency between consecutive exemptions must be more than inconsequential revrul_56_164 as discussed above in revrul_56_164 the irs found that a period of a year in the treaty partner country was required to re-establish residency for these purposes thus if taxpayer was present in the united_states as an exempt_individual under the treaty and did not re-establish residency in country b before returning to the united_states the exemption of treaty article xii may not be available to him if taxpayer was not an exempt_individual for two of the six years immediately preceding year a if taxpayer was not an exempt_individual under the substantial_presence_test during any two of the six years preceding year a and was in the united_states under a j-1 visa during year a to teach at university e it is likely that he would not be treated as a u s resident for year a this is because days present in the united_states under a j-1 visa are generally not counted for purposes of the substantial_presence_test see sec_7701 and e as such it is likely that taxpayer’s total days of presence in the united_states during year a would not reach the thresholds of the numerical test of sec_7701 for treatment as a u s resident specifically since taxpayer indicated on his year a return that he spent approximately days in the united_states during year a if he was here under a j-1 visa to teach at university e and was not an exempt_individual under the substantial_presence_test during any two of the six years preceding year a he would not be treated as being present in the united_states for days as required by sec_7701 thus he would not be treated as a u s resident for year a in such case the saving clause of the treaty would not apply to taxpayer and the exemption of article xii may be available to him allowing an exemption from u s taxation on his income from teaching for a maximum of three years however the availability of the exemption depends on whether taxpayer had re-established residency in country b at the time the exemption was claimed as discussed above that is an individual who is present in the united_states as a student may not claim an exemption as a teacher without leaving the united_states and re-establishing residency before returning to the united_states more information about taxpayer’s status between his time here as a student and as a teacher is needed to complete this analysis in sum it is likely that taxpayer was an exempt teacher or student for two of the six years preceding year a and as a result will not be treated as an exempt_individual under clause ii of sec_7701 for year a and will thus satisfy the numerical test for u s residency under sec_7701 as such the saving clause in the treaty will apply and taxpayer will not be able to claim exemption from u s income_tax in year a on his remuneration for teaching at university e under article xii wta-n-102810-99 in the unlikely event that taxpayer was not an exempt teacher or student for two of the six years preceding year a taxpayer would qualify as an exempt_individual for the days he was physically present in the united_states during year a in such case it is less likely that taxpayer would meet the numerical test for residency in sec_7701 if taxpayer does not meet this test the saving clause in the treaty will not apply to him further provided taxpayer was a resident of country b just prior to entering the united_states to teach at university e he would be able to claim exemption from u s income_tax under article xii on the remuneration he received from teaching at university e confirmation of taxpayer’s visa status during years a-5 through a-1 will facilitate determination of whether or not he was an exempt_individual during that time if you have any further questions please call the branch telephone number w edward williams senior technical reviewer cc intl br1
